DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2020 has been entered.
 
Response to Amendment
The amendment filed on 12/09/2020 has been entered. The Applicant amended claim 1. Claims 1-4 are pending.

Drawings
Although, the Replacement drawing sheet for Figure 1 submitted on 12/09/2020 is clear and labeled the reference number 100 as required, it does not overcome all the reasons for objecting the Drawing in the Office Action dated 07/09/2020.  The Applicant in remarks in response to Objection of the Drawings mentioned that “With respect to a photomultiplier, the claims have been amended to remove references to a photomultiplier in the response to the previous Office Action, the Office Action mailed November 8, 2019”, [page 6 of the remarks], but the submitted amended claim language still shows the reference to “photomultiplier” in claim 1, line 12. Therefore, the Examiner maintains the Drawing Objection for not showing every feature of the invention specified in the claims. 

Specification
The Applicant submitted an amended Specification and an amended Abstract on 4/08/2020, which had several typographical errors and was not submitted in accordance with the 37 CFR 1.52(b)(4) and 1.72(b). The specification was objected in Office Action posted on 07/09/2020. The Applicant submitted a new amended Abstract of the disclosure on 12/09/2020, which is on a separate sheet, apart from any other text, as required. However, the new amended abstract of the disclosure is not legible for several typographical errors which combined words without any gaps, like “lengthofopticalpathforuse” “inanopticalcytometry”, “deviceorother”, “andreducesstraylightreflections”, “beamfocaldistance”, and more. Appropriate correction is required. 
The Examiner objected to the amended specification submitted on 04/08/2020 in an Office Action posted on 07/09/2020. Several typographical errors were in the amended part of the specification (like “entry50”, “whichmakestheoverall”). The specification also introduced new matter “an anti-reflective coating, that suppresses reflected light”, which was not in the originally filed application. Specification was objected for adding new matter and for the typographical errors. The Applicant did not 

Response to Arguments
Applicant’s arguments filed on 12/09/2020 have been considered but are moot because the argument is based on new amendment. The Applicant amended claim 1 by added a limitation “the coating on the prism suppressing reflected light”, and argues “Miers does not disclose or suggest a coated prism wherein the "coating the on prism suppresses reflected light" as recited by claim 1” [page 7 of remarks] and “Miers, Graham, Edelstein, and Park do not disclose each and every element of claim 1” [page 8]. The Examiner respectfully disagrees. Firstly, it is noted that the Applicant amended claim 1 by adding the limitation “the coating on the prism suppressing reflected light”, which was not described in the originally filed specification, claims or the drawings. Secondly, further search and consideration disclosed a new prior art Uehara et al. which teaches the added limitation. Uehara et al. is used to show the obviousness of this amended limitation and an obviousness under 35 U.S.C. 103(a) has been presented in this Office Action. 
 	With respect to claims 2, 3 and 4, the Applicant argues, “Edelstein, Graham and Park does not cure the deficiencies of claim 1”. The Examiner respectfully disagrees. Miers, in view of Edelstein, Graham, and Uehara, as submitted in this Office Action, 

Claim Rejections - 35 USC § 112

The amended claim 1 submitted on 12/09/2020 overcomes rejection under 35 U.S.C. 112(b), therefore, the rejection under 35 U.S.C. 112(b) has been withdrawn.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 recites “the coating on the prism suppressing reflected light”. The coating on the prism suppressing reflected light was not presented in the Specification, previous claims, or Drawings of the application originally filed on 06/06/2016. While 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Miers (US 5,872,627), in view of  Edelstein (US 4,088,396) and  Graham et al. (US 8,189,187), and further in view of Uehara et al. (US 4,332,706).

Regarding claim 1, Miers teaches collimator device (Fig. 1, optical system 100), comprising: 
a light focusing element (Fig. 1, objective lens 185, col. 24, line 44) that focuses a light beam over a length of an optical path (Fig. 1 shows the light beam and the path);  
a collimator lens selection within the collimator device (Fig. 1, objective lens 185, a collimating lens 190, and a filter aperture plate 195, [col. 24, lines 44-45]; device 100) and along the optical path (see Fig. 1, along the optical path), the collimator lens selection able to adjust the focus of the light beam (“lens 185 of the spatial filter … which is adapted for moving along the beam axis to focus the laser beam”, [col. 28; lines 24-26]);  aiming of the light beam using a spring-loaded setscrew against a bottom of the device and a plurality of other setscrews located around the device (Fig. 2, spring-loaded plunger 147A, screw 147, screws 131F, screws 131F are tightened to lock the plate in place.  A similar micrometer screw and plunger... are oriented 90.degrees, to the micrometer screw 147 for adjustment in that direction. [col. 23, line 59 to col.24, line 18]); 

Miers teaches entering beam and detectors and spring-loaded setscrew, but doesn’t explicitly teach a pivot
Miers and Edelstein are related as optical elements. Edelstein teaches the collimator uses the pivot surface (“the cell (and hence the optical element) is pivotable orthogonally about axes”, [col. 2, lines 35-37]) to allow aiming of the light beam using the spring loaded setscrew against the bottom of the device (Fig. 3, compression spring 70, screw 82, and the 2 other setscrews [col. 5, lines 58, col. 5, line 30], Fig. 2 shows screw 60, Fig. 1 shows two locations 16 for screw 60, a pair of screws generally designated by the numeral 60, [col. 5, lines 13-14]). 

Edelstein teach setscrews but doesn’t explicitly teach located at 120 degrees. Edelstein discloses the claimed invention except for setscrews located at 120 degrees around the diameter. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have setscrews located at 120 degrees around the diameter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller 105 USPQ 233 (CCPA 1955). It would have been obvious to one of ordinary skill in the art at the time the application was filed to have setscrews located at 120 degrees around the diameter for the predictable result of properly holding the element using only 3 setscrews in equal distance around the diameter.
Miers and Graham are related as cytometers. Graham teaches a fiber cable accepts a light beam perpendicular to the beam path (Fig. 7 shows a flow cytometer with a fiber optics 80 [col. 16. Line 44] perpendicular to the beam path B [col. 16. Line 31-32]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Miers in view of Edelstein to include a fiber cable to accept a light beam perpendicular to the beam path as taught by Graham for the predictable result of efficiently collecting and passing beam of a specific wavelength 
Miers in view of Edelstein and Graham doesn’t teach a coated prism and the coating on the prism suppressing reflected light. Miers and Uehara are related as optical elements. Uehara teaches a coated prism and the coating on the prism suppressing reflected light (“provide the inexpensive internal reflection suppressing coating material”, “coated with materials to maximize reflection of the beam”, [col. 1, line 68-col. 2, line 1]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Miers in view of Uehara by adding a coating for the predictable result of having mechanical strength, hardness, durability and uniformity of the surface, as Uehara teaches in col. 2, lines 2-4.
Regarding claim 2, the device according to claim 1 is rejected (see above).
Miers, in view of Edelstein, Graham and Uehara teaches a device according to claim 1.
Miers teaches prism allows the incoming beam exiting (Fig. 1 shows prism 330 allows the incoming beam exiting) and Graham teaches exiting a fiber 80 to be redirected perpendicular to the incoming path comprises an adjustment, 90 degree prism collimator assembly, (Fig. 7, fiber optics 80 [col. 16. Line 44] perpendicular to the beam path B [col. 16. Line 31-32]). With respect to with minimum loss of power, please see MPEP 2112.01 (Composition, Product, and  Apparatus Claims - When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Miers, in view of Edelstein, Graham and Uehara, as applied to claim 1 above, and further in view of Minoru (JP 2001-009580).

Regarding claim 3, the device according to claim 1 is rejected (see above).
Miers, in view of Edelstein, Graham and Uehara teaches a device according to claim 1, 
Miers doesn’t teach wherein a lens shapes the diverging light beam exiting a fiber and collimates it into a beam of parallel light, the lens including a focus lens and an assembly. Miers and Minoru are related to optical systems. Minoru teaches the lens shapes the diverging light beam exiting the fiber and collimates it into a beam of parallel light including a focus lens and assembly (Fig. 1, fiber 1, collimates it into a beam of parallel light 3, “emitted from the optical fiber 1, and to emit in the aforementioned emitting optical system 3, The interval L with the second lens (condenser) 9 that
condenses the collimated laser beam is fixed” [0013]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use diverging light beam exiting the fiber and collimates it into a beam of parallel light comprises a focus lens and assembly. One ordinary skill in art would have been motivated to diverging light beam exiting the fiber and collimates it into a beam of parallel light comprises a focus lens and assembly to change the diameter of condensing in a condensing point as Minoru teaches in detailed description.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Miers, in view of Edelstein, Graham and Uehara, as applied to claim 1 above, and further in view of Treves et al. (US 7,375,362).

Regarding claim 4, the device according to claim 1 is rejected (see above).
Miers doesn’t teach the device of claim 1 further including an anti-reflective coating applied to a surfaces to absorb any stray reflections. 
Miers and Treves are related to optical devices. Treves teaches an anti-reflective coating is applied to the shown surfaces to absorb any stray reflections (an anti-reflective coating can be placed on one or more of the lenses to reduce reflection off of the lens. This also reduces undesired stray light [col. 2, lines 2-3]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply an anti-reflective coating on the surfaces to absorb any stray reflections. One ordinary skill in art would have been motivated to apply an anti-reflective coating on the surfaces to reduce reflection off of the lens and also reduce undesired stray light absorb any stray reflections as Treves teaches in col. 2, lines 2-3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438.  The examiner can normally be reached on 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.A/Examiner, Art Unit 2872      

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872